Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claims 1-9, and 12-20 are currently pending with claims 10 and 11 being cancelled.  Claims 9 and 18-20 have been withdrawn as being directed to a non-elected invention.  Claims 1-8, and 12-17 are under consideration.  
The 112, second paragraph rejection is moot in view of cancellation of claim 10.  
All of the 103 rejections have been withdrawn in view of the present amendment.  None of the applied references disclose or suggest a bearing laminate having a foam layer with a density of 0.2 to 0.9 g/cc, a pore volume of 0.4 to 10 cm3/g and an average pore size of from 20 to 300 microns. 
New grounds of rejections are made in view of Liao et al. (US 2013/0183488), and Wulf et al. (US 2010/0027924). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0183488 to Liao et al. (hereinafter “Liao”)  in view of US 2015/0093066 to Speicher et al. (Speicher) (hereinafter “Speicher”) and US 2010/0027924 to Wulf et al. (hereinafter “Wulf”).  
Liao discloses a laminate article useful as a slide bearing, comprising a substrate 108, a porous addressing layer of a non-fluorinated polymer 106 on the substrate, and a layer 102 of a fluorinated polymer such as PTFE overlying the porous addressing layer (figure 1, and paragraph 17).   
The substrate is a metal support layer having a surface roughness of at least 0.5 microns (paragraph 19). 
The porous addressing layer of the non-fluorinated polymer has a porosity of at least of 50% and not greater than 70%; and a thickness of from 100 to 800 microns (paragraphs 23, 24 and 32).  The porosity is in the form of open pores and/or closed pores (paragraph 22). 
The porous addressing layer has pores with an average pore size that is about a third of the thickness of the porous addressing layer (paragraph 26).  The porous addressing layer thus has an average pore size of 33 to 267 microns which is a third of the thickness of the porous addressing layer of 100 to 800 microns.
Liao does not explicitly disclose a metal substrate having a thickness in a range of from 0.1 to 2.0 mm.  There is no teaching or suggestion that the porous addressing layer has a density of from 0.2 to 0.9 g/cc. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal substrate disclosed in Liao having a thickness in the claimed range, motivated by the desire to add strength to the laminate article, thereby providing excellent dimensional stability.  
Wulf, however, discloses a bearing comprising an outer bushing, a bearing element and a hollow inner bushing wherein the bearing element is adhesively boded to the outer and inner bushings (abstract, and paragraph 25).  The bearing element is made of polyurethane foam having a density of from 0.2 to 0.8 g/cc, a tensile strength of 2 N/mm2 or greater, an elongation at break of at least 200%, and a tear propagation strength of 8 to 25 N/mm (paragraph 18).  The polyurethane foam has pores with an average pore size of 10 to 500 microns (paragraph 18).  A pore volume or specific volume is the reciprocal of the density of the material.  Given that the foam density is of 0.2 to 0.8 g/cc, the polyurethane foam will have a pore volume of 1.25 to 5 cc/g.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam 
None of the cited references, Liao, Speicher and Wulf, disclose the laminate article having an average dynamic stiffness of at least 1 N/µm and not greater than 20 N/µm and/or a damping ratio of at least 17% and not greater than 50%.  
However, it appears that the resulting laminate article meets all structural limitations and chemistry required by the claims. 
The resulting laminate article useful as a bearing material, comprises a substrate 108, a porous addressing layer of a non-fluorinated polymer 106 on the substrate, and a layer 102 of PTFE overlying the porous addressing layer.   The substrate is a metal support layer having a surface roughness of at least 0.5 microns and a thickness of from 0.1 to 2.0 mm.  
The porous addressing layer of the non-fluorinated polymer has a porosity of at least of 50% and not greater than 70%; and a thickness of from 100 to 800 microns.  The porosity is in the form of open pores and/or closed pores. The porous addressing layer has pores with an average pore size that is about a third of the thickness of the porous addressing layer.  The porous addressing layer thus has an average pore size of 33 to 267 microns which is a third of the thickness of the porous addressing layer of  100 to 800 microns.  The porous addressing layer comprises polyurethane foam with a density of from 0.2 to 0.8 g/cc and thus a pore volume of 1.25 to 5 cc/g.   
Pore volume: 1/02 = 5 cc/g and 1/0.8= 5 cc/g
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 4, Wulf discloses a bearing comprising an outer bushing, a bearing element and a hollow inner bushing wherein the bearing element is adhesively bonded to the outer and inner bushings (abstract, and paragraph 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive material to secure the porous addressing layer to the metal substrate and to the layer of a fluorinated polymer together motivated by the desire to enhance adhesion strength.    
As to claims 7 and 8, Liao discloses the porous addressing layer is applied over the metal substrate and the same application is repeated 5 times (paragraph 59).  The porous addressing layer is formed as a multilayer structure.  Any intermediate porous addressing layer in the multilayer structure reads on the claimed adhesive material. 

Claims 1-6, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092119 to Augenheister (Augenheister) in view of Speicher and Wulf.  

Augenheister does not explicitly disclose a thickness of the metal support layer; and a density, a pore volume and an average pore size of the elastic foam layer.  There is no teaching or suggestion of the spherical plain bearing comprising a dynamic stiffness of from 1 to 20 N/µm, and/or a damping ratio of from 17 to 50%. 
Speicher, however, disclose a laminate structure used in high friction environments of bearings and tolerance rings, comprises a metal substrate, and a sliding layer overlying and bonding to the metal substrate by an adhesive material (abstract; figure 2 and paragraph 49).  The sliding layer comprises two polymer fabrics 1042, 1043 embedded within a polymeric matrix 108 wherein the polymeric matrix comprises PTFE (figure 2 and paragraph 36).  The metal substrate has a thickness of 0.1 to 2.0 mm (paragraph 25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal substrate disclosed in Augenheister having a thickness in the claimed range, motivated by the desire to add strength to the laminate article, thereby providing excellent dimensional stability.  
2 or greater, an elongation at break of at least 200%, and a tear propagation strength of 8 to 25 N/mm (paragraph 18).  The polyurethane foam has pores with an average pore size of 10 to 500 microns (paragraph 18).  A pore volume or specific volume is the reciprocal of the density of the material.  Given that the foam density is of 0.2 to 0.8 g/cc, the polyurethane foam will have a pore volume of 1.25 to 5 cc/g.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyurethane foam disclosed in Wulf for the elastic foam layer disclosed in Augenheister motivated by the desire to provide the bearing having better vibration damping properties.    
None of the cited references, Augenheister, Speicher and Wulf, disclose the laminate article having an average dynamic stiffness of at least 1 N/µm and not greater than 20 N/µm and/or a damping ratio of at least 17% and not greater than 50%.  
However, it appears that the resulting laminate article meets all structural limitations and chemistry required by the claims. 
 The combined disclosures of Augenheister, Speicher and Schmitt result in a spherical plain bearing meeting all structural limitations and chemistry required by the claims.  
2 or greater, an elongation at break of at least 200%, and a tear propagation strength of 8 to 25 N/mm.  The polyurethane foam has pores with an average pore size of 10 to 500 microns and a pore volume of 1.25 to 5 cc/g.  The sliding layer comprises PTFE filled with lubricants and/or fillers.  The metal layer has a thickness of from 0.1 to 2 mm.     
Therefore, the examiner takes the position that the dynamic stiffness of from 1 to 20 N/µm and/or the damping ratio of from 17 to 50% would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 4, Augenheister discloses a spherical plain bearing for a ball-and-socket joint includes a metal support layer, an elastic foam layer and a sliding layer and each individual layer being bonded to each other by an adhesive layer (paragraphs 17, 18, 20 and 27).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788